DETAILED ACTION
Claims 1-25 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Final.
This action is responsive to the following communication: the response filed on 09-21-2020. 

Claim Interpretation
Claim interpretation under USC § 112(f) during the Non-Final Office Action are withdrawn, in light of the amendment filed on 09-21-2020 by Applicant(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (hereinafter “APA”) in view of U.S. Publication No. 2009/0037754 of Cha et al. (hereinafter “Cha”). For sake of brevity, the grounds of that rejection are incorporated herein by reference from page 6 of Office Action dated on 06-22-2020. 
s 13, 18 and 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (hereinafter “APA”) in view of U.S. Publication No. 2009/0037754 of Cha et al. (hereinafter “Cha”) and further view of U.S. Publication No. 2009/0147423 of Mulligan et al. (hereinafter “Mulligan”). For sake of brevity, the grounds of that rejection are also incorporated herein by reference from page 11 of Office Action dated on 06-22-2020.  

Claims 24-25 are rejected unpatentable in view of Patent No. 7,570,025 of Kim et al. (hereinafter “Kim”) in view of Publication No. 2017/0293332 of Rotem et al. (hereinafter “Rotem”) and further view of U.S. Publication No. 2009/0037754 of Cha et al. (hereinafter “Cha”).
As per claim 24, Kim et al. discloses a system comprising:
a battery pack, wherein the battery pack includes: (battery pack 100; Fig 1a-b)
a battery; and (cell 110; Fig 1a-b)
a fuel gauge integrated circuit coupled to the battery, (control unit 160 coupled to cell 110; Fig 1a-b) wherein the fuel gauge integrated circuit is configured to consider battery heat, the fuel gauge integrated circuit adapted to: (inter alia: Kim states that “The cell temperature sensor 140 is positioned adjacent to the bare cell 110 to sense temperature when the bare cell 110.(Col 3 lines 20-27) In one instance, the control unit 160 uses the obtained temperatures to “calculates the battery's capacity or service”; (Col 3 lines 50-57) Thus, the control unit consider the cell temperature values measured.) 
Kim does not distinctly disclose the following:
provide power from the battery during a peak power mode that includes peak power and off-peak power; and
consider heat balance in the battery during the peak power mode by providing peak power so that heat of the battery corresponds to a reference condition heat of the battery.
However, Cha et al. discloses the following:
provide power from a battery to a system during a power mode that includes peak power and off-peak power; and (Cha states “a battery unit which comprises a plurality of battery cells and supplies power to the device” (abstract) and “the device may include a thermal throttling circuit to control the clock frequency according to temperature, and the thermal throttling circuit is controlled according to a clock control signal applied to the thermal throttling circuit by the controller”(0016). Thereby, to a PHOSITA, it is reasoned that the time event of prior to controlling the frequency associated with a device and the time event after controlling the frequency associated with the device is similar to the claimed features of “peak power and off peak power”. Indeed, this is further noted by Cha et al., by illustrating in Figs 5 a peak power from time 1-181, and off peak power from 181-481)
consider heat balance in the battery during a power mode by providing peak power so that heat of the battery corresponds to a reference condition heat of the battery. (inter alia: Cha et al. sates “sensing a temperature of the battery unit; sensing a current output from the battery unit; and decreasing the clock frequency if the sensed temperature is beyond a first preset critical point “(0025)  Cha et al. further states ..(0038) “If the temperature of the battery cells 25 is higher than a predetermined critical point, the controller 40 decreases the clock frequency of the device 10.  Here, the controller 40 may directly decrease the clock frequency of the device 10 or enable the throttling function of the device 10.  The critical point is set to be lower than a temperature managed in the battery unit 20. For example, a smarter battery, which may be used as the battery unit 20, stops supplying power in order to protect itself when the interior temperature thereof reaches a certain temperature (about 80.degree.  C.).  In such case, the predetermined critical point may be set in a range from 45.degree.  C. to 60.degree.  C. When the sensed temperature is higher than the predetermined critical point, the controller 40 may decrease the clock frequency of the device 10 so as to stably supply the power and preliminarily protect the computer system”. (0039) “As the clock frequency becomes lower, not only the speed of operating and processing the data decreases but also the power needed for operating and processing the data decreases.  Consequently, the amount of current supplied from the battery cells 25 decreases, and the temperature of the battery cells 25 decreases.  As the temperature of the battery cells 25 decreases, the computer system is prevented from being suddenly cut off”.  (0038) Thereby, Cha et al. discloses heat balance transfer below the critical point range temperature associated with the battery, so that the battery temperature is not held at critical levels.  
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Kim and Cha et al. because, both references are in the same field of endeavor. Cha’s teaching of adjusting the battery temperature below a critical battery level would enhance Kim's system by preventing system failures due to additional safety condition being enabled because of high temperatures in the battery, thereby improving system functionality. 
Kim as modified does not distinctly disclose the following: 
a processor: 
a voltage regulator coupled to the processor: and 
a battery coupled to the voltage regulator. 

However, Rotem et al. explicitly discloses the following:
a processor: (processor 120; Fig 1)
a voltage regulator coupled to the processor: and (Processor VR module 136 coupled to processor 120; Fig 1)
a battery coupled to the voltage regulator. (battery 136 coupled to Processor VR module 136; Fig 1)
provide power from a battery to a system during a power mode that includes peak power and off-peak power; and (Pin provided by at least a battery to processor 120 ( ¶ 0010, 0014, 0021, Fig 1) during a power state that includes a “turbo mode” and non turbo mode (e.g., clock frequency/voltage adjustment, ¶ 0033), respectively. 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Kim as modified and Rotem et al. because, all references are in the same field of endeavor. Rotem’s teaching of adjusting processor operating values using a voltage regulator such that would change the operating state of the processor from one or more modes would enhance Kim's as modified system by allowing the system to power manage consumption as a function of available input power, resulting in operating the system more efficiently.  
As per claim 25, Kim as modified discloses:
maintain a heat from the battery over the time period under peak power mode to be the same as or less than a heat from the battery over the time period under the reference condition. (Cha; FIG. 5B is a graph showing the power consumption and the temperature change in the battery 120 in the case that the throttling function is enabled  when the battery cells 125 are maintained at a temperature of about 45.degree.  C. or more for approximately four minutes” (0056) which is less than the “80. Degree C” (0038) interior reference temperature condition set by Cha. Alternatively, Cha may “decreasing the clock frequency if the sensed current is beyond a second preset critical 
point”, meaning based on current condition of the battery being supplied.(0022)) 

Claims 1-14 are rejected unpatentable in view of Publication No. 2017/0092996 of Rodriguez et al. (hereinafter “Rodriguez”) and further view of U.S. Publication No. 2009/0037754 of Cha et al. (hereinafter “Cha”).
As per claim 1, Rodriguez et al. disclose an apparatus comprising: 
a battery; and (batter power source 210; Fig 2)
a fuel gauge integrated circuit coupled to the battery, (management component 206 coupled to battery power source 210; Fug 2) wherein the fuel gauge integrated circuit is control unit configured to consider battery heat, the control unit fuel gauge integrated circuit adapted to: (inter alia: Examples of stresses than can be tracked by the management component 206 include, for example, battery temperature increases correlated to high energy discharge events (e.g., that occur during high power performance modes of operation of a component of the system 200), battery temperature increases correlated to fast charging/recharging events, high ambient operating temperatures, and number of battery charge/discharge cycles as well as battery voltage, current, state of charge and capacity.  The management component 206 can track these events as stress events to the battery 210. $ 0041
provide power from the battery to a system during a peak power mode that includes peak power and off-peak power; and (inter alia: the management component 206 can monitor the power source provided to the system 200….[such as] the battery power source 210.  The management component 206 can also determine expected high power events--that is, a time when the processor circuit 202 could be operated in a turbo boost mode to handle an increased workload or a time when the system component 212 could be operated in a high power performance mode ¶ (0040  and “baseline operation”/”normal operation”, meaning non turbo boost mode (¶0041, 0042). Therefore, Rodriguez discloses teachings that demonstrates that the system may be supplied with power from a battery during a turbo mode and normal mode.
Rodriguez does not distinctly disclose the following:
consider heat balance in the battery during the peak power mode by providing peak power so that heat of the battery corresponds to a reference condition heat of the battery.
However, Cha et al. discloses the following:
provide power from a battery to a system during a power mode that includes peak power and off-peak power; and [Cha states “a battery unit which comprises a plurality of battery cells and supplies power to the device” (abstract) and “the device may include a thermal throttling circuit to control the clock frequency according to temperature, and the thermal throttling circuit is controlled according to a clock control signal applied to the thermal throttling circuit by the controller”(0016). Thereby, to a PHOSITA, it is reasoned that the time event of prior to controlling the frequency associated with a device and the time event after controlling the frequency associated with the device is similar to the claimed features of “peak power and off peak power”. Indeed, this is further noted by Cha et al., by illustrating in Figs 5 a peak power from time 1-181, and off peak power from 181-481
consider heat balance in the battery during a power mode by providing peak power so that heat of the battery corresponds to a reference condition heat of the battery. [inter alia: Cha et al. sates “sensing a temperature of the battery unit; sensing a current output from the battery unit; and decreasing the clock frequency if the sensed temperature is beyond a first preset critical point “(0025)  Cha et al. further states ..(0038) “If the temperature of the battery cells 25 is higher than a predetermined critical point, the controller 40 decreases the clock frequency of the device 10.  Here, the controller 40 may directly decrease the clock frequency of the device 10 or enable the throttling function of the device 10.  The critical point is set to be lower than a temperature managed in the battery unit 20. For example, a smarter battery, which may be used as the battery unit 20, stops supplying power in order to protect itself when the interior temperature thereof reaches a certain temperature (about 80.degree.  C.).  In such case, the predetermined critical point may be set in a range from 45.degree.  C. to 60.degree.  C. When the sensed temperature is higher than the predetermined critical point, the controller 40 may decrease the clock frequency of the device 10 so as to stably supply the power and preliminarily protect the computer system”. (0039) “As the clock frequency becomes lower, not only the speed of operating and processing the data decreases but also the power needed for operating and processing the data decreases.  Consequently, the amount of current supplied from the battery cells 25 decreases, and the temperature of the battery cells 25 decreases.  As the temperature of the battery cells 25 decreases, the computer system is prevented from being suddenly cut off”.  (0038) Thereby, Cha et al. discloses heat balance transfer below the critical point range temperature associated with the battery, so that the battery temperature is not held at critical levels.  
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Rodriguez and Cha et al. because, both references are in the same field of endeavor. Cha’s teaching of adjusting the battery temperature below a critical battery level would enhance Rodriguez's system by preventing system failures due to additional safety condition being enabled because of high temperatures in the battery, thereby improving system functionality. 

As per claim 2, Rodriguez as modified discloses the control unit adapted to: maintain a heat from the battery over the time period under peak power mode to be the same as or less than a heat from the battery over the time period under the reference condition. [Cha; FIG. 5B is a graph showing the power consumption and the temperature change in the battery 120 in the case that the throttling function is enabled 
when the battery cells 125 are maintained at a temperature of about 45.degree.  C. or more for approximately four minutes” (0056) which is less than the “80. Degree C” (0038) interior reference temperature condition set by Cha. Alternatively, Cha may “decreasing the clock frequency if the sensed current is beyond a second preset critical 
point”, meaning based on current condition of the battery being supplied.(0022)

As per claim 3 Rodriguez as modified discloses the control unit adapted to: maintain a heat from the battery over the time period under peak power mode to be the same as or less than an allowable heat. [Cha; FIG. 5B is a graph showing the power consumption and the temperature change in the battery 120 in the case that the throttling function is enabled when the battery cells 125 are maintained at a temperature of about 45.degree.  C. or more for approximately four minutes” (0056) which is less than the “80. Degree C” (0038) allowed temperature.
As per claim 5 Rodriguez as modified discloses 5. The control unit of claim 1, wherein the heat from the battery includes a joule heat.[inter alia: Cha: if the battery unit 20 discharges power at a level greater than the maximum consumable power, the 
interior temperature of the battery unit 20 increases so rapidly that internal elements of the computer system. Thereby, the internal temperature of the battery detected, include joule heat because of the inherent internal resistance of the battery.  

As per claim 6 Rodriguez as modified discloses wherein the heat from the battery includes a heat by chemical reaction. (Rodriguez; 0043), [battery cell, in which according to PHOSITA, is a chemically created]  
As per claim 8, Rodriguez as modified discloses the control unit adapted to: determine the heat balance based on current under reference condition, duration of peak current, duration of off-peak current, peak current, and off-peak current. [Cha states “a battery unit which comprises a plurality of battery cells and supplies power to the device” (abstract) and “the device may include a thermal throttling circuit to control the clock frequency according to temperature, and the thermal throttling circuit is controlled according to a clock control signal applied to the thermal throttling circuit by the controller”(0016). Thereby, to a PHOSITA, it is reasoned that the time event of prior to controlling the frequency associated with a device and the time event after controlling the frequency associated with the device is similar to the claimed features of “peak power and off peak power”. Indeed, this is further noted by Cha et al., by illustrating in Figs 5 a peak power from time 1-181, and off peak power from 181-481

Claims 4, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0092996 of Rodriguez et al. (hereinafter “Rodriguez”) in view of Cha et al. [Publication No. 2009/0037754 A1] and further view of Mulligan et al. [Publication No. 2009/0147423 A1] 

As per claim 4 Rodriguez as modified discloses the control unit adapted to: provide peak current including at least one peak current and at least one off-peak current. [Cha et al.; it is apparent to a PHOSITA that electrical power is function proportion to current squared, thereby high power mean peak current and low power means low current; Figs 5]
However, Rodriguez as modified does not distinctly disclose provide peak current in steps including at least one peak current and at least one off-peak current
However, Mulligan et al. discloses provide peak current in steps including at least one peak current and at least one off-peak current. [inter alia: battery current supplied  to loads may be controlled by a step function illustrated by Fig 4. For example, peak current from 25 amps to 375 amps by selectively controlling resistor states. Conversely, off peak current may be controlled from high current to lower current by also selectively controlling resistor states] 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Rodriguez as modified and Mulligan because all references are in the same field of endeavor. Mulligan’s teaching of current supplied as a step function would enhance Rodriguez's system by allowing incremental current increase based on the load, thus improving system power management. 

As per claims 9-10, Rodriguez as modified discloses the control unit adapted to: provide peak current in steps including at least two different peak currents. [inter alia: Cha: battery current supplied  to loads may be controlled by a step function illustrated by Fig 4. For example, peak current from 25 amps to 375 amps by selectively controlling resistor states. Conversely, off peak current may be controlled from high current to lower current by also selectively controlling resistor states. This example describe at least a time instance for controlling the current value. However, according to Mulligan et al., these controls are “time” bound (time progresses), meaning are enabled as needed (0029) ]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Rodriguez as modified and Mulligan because all references are in the same field of endeavor. Mulligan’s teaching of current supplied as a step function would enhance Rodriguez's system by allowing incremental current increase based on the load, thus improving system power management. 

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable in view of 2017/0092996 of Rodriguez et al. (hereinafter “Rodriguez”) in view of Cha et al. [Publication No. 2009/0037754 A1] and further view of Bourgeault et al. [Patent No. 10,175,734 B1].
As per claim 7, Rodriguez as modified does not disclose a system adapted to: calculate available peak current and/or available peak power based on a battery thermal budget. 
However, Bourgeault et al. discloses a system adapted to: calculate available peak current and/or available peak power based on a battery thermal budget. [estimating peak current profile for each of the circuit blocks; Fig 2]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Rodriguez as modified and Bourgeault et al. because all references are in the same field of endeavor. Bourgeault’s teaching of estimating peak current drawn for the system would enhance APA's as modified system by providing stable power thus preventing system power failure. 


Response to Arguments
Applicant's arguments filed on 09-21-2020 with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.

Applicant's arguments filed on 09-21-2020 have been fully considered but they are not persuasive to the extent that is applicable to claims 12 and 15. 

In particular, Applicants own specification acknowledges that “peak power” includes “extracting current from a battery” or “can provide an ability to go to higher power mode while on battery power”.  The claims explicitly recites this by claiming a system that that is provided with power from only a “battery”. Applicants further acknowledge by way of remarks that Cha discloses a system that is provided with power from a battery. Therefore, it does not follow how the prior art directed to the claimed language teaches away as Applicants have argued. 
However, Applicant points out to that the admitted prior art allegedly discourages a peak power from a battery because it also teaches that the peak power may be provided from a battery and power adapter. The Office submits that a reference that merely expresses an alternative invention but does not criticize, discredit, or otherwise discourage investigation into the claimed invention does not teach away. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013)

Applicant further asserts the Mulligan allegedly does not disclose a peak current. The Office disagree because Mulligan disclose an instance where battery current supplied to loads may be controlled by a step function illustrated by Fig 4. For example, peak current from 25 amps to 375 amps by selectively controlling resistor states. Conversely, off peak current may be controlled from high current to lower current by also selectively controlling resistor states. 
Regarding Bourgeault and that it does not teach the newly amended features, that argument is moot under new grounds of rejection described above.  

For at least the above reasons the rejections are maintained.

Conclusion
Applicant's amendment to the claims 1 and 24 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov